DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application’s status as a continuation of US patent application 16/702,510 and corresponding claim of priority to provisional patent application 62/774,854 is acknowledged.

Status of the Claims
Claims 1-7 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/2021, 7/8/2021, 7/8/2021, and 11/16/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-7 are directed to a method (i.e. a process), and thus each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind. Specifically, the claim recites:
examining the patient's medical record from an electronic health record system; 
deriving a plurality of first concepts from the medical record; 
normalizing each concept in the plurality of first concepts to produce, for each normalization, a normalized concept; 
comparing each normalized concept to a list of study criteria, to indicate if the normalized concept meets the criteria; and 
if each criteria is met, indicating that the patient is not ineligible for enrollment in the clinical trial.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of observing medical records to derive concepts, normalizing the concepts in their mind (e.g. mentally mapping an abnormally high blood pressure reading to the concept of “hypertension”), and comparing concepts gleaned from the patient’s record to a list of exclusion criteria for a clinical trial that, if met, render the patient ineligible for the clinical trial. Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-7 inherit the limitations that recite an abstract idea from their dependence on claims 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claim 3 recites a further limitation that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. Specifically, claim 3 recites that the study criteria is normalized prior to being compared against the normalized concepts, which a human actor could achieve mentally by mapping any confusing or unclear exclusion criteria to a known schema of concepts. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception of claims 1 and 3-7 is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application, because there are no additional elements recited beyond the abstract idea itself. However, Examiner notes that the method is likely intended to be implemented on a computer processing device, as noted in at least [0258] & [0264]-[0265] of the specification. In such a case, the use of a general-purpose or other generic processing device to implement the method would amount to the words “apply it” with a computer such that the otherwise-mental functions are performed with a computer recited at a high level of generality. Such intended computer implementation does not reflect an improvement in the functioning of a computer or other technological field, does not effect a particular treatment or prophylaxis for a disease or medical condition, does not implement the abstract idea with a particular machine that is integral to the claim, does not effect a transformation of a particular article to a different state or thing, nor does it apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic medical records analysis environment). Accordingly, claim 1 as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claim 2 is integrated into a practical application, because claim 2 introduces a combination of specific technical steps for normalizing the concepts derived from each patient record using structured field formatting. Such steps do not describe a mental process or other abstract idea, are more than insignificant extra-solution activity because they are integral to the overall analysis process of the claim, and do not amount to the words “apply it” with a computer because they include a specific combination of technical normalization steps rather than merely noting that “normalization” is performed with computing infrastructure. Further, the normalization process is described in the specification as a technical solution to a technical problem of patient records remaining isolated, unstructured, and inaccessible (as noted in [0003]-[0004]). Accordingly, claim 2 is patent eligible. 
The judicial exception recited in dependent claim 3 is not integrated into a practical application under the same analysis as for claim 1 above because this claim merely further describes the abstract idea without introducing any new additional elements. Claims 4-7 each recite high-level techniques utilized for the concept derivation step, which each merely link the claims to these respective fields of concept identification. 
Accordingly, the additional elements of claims 1 and 3-7 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 3-7 are directed to an abstract idea.
Step 2B
Claims 1 and 3-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation of the various steps amounts to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the implied additional elements, Examiner notes paras. [0258] & [0264]-[0265] of the specification, noting “The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein.” 
Regarding the additional elements of claims 4-7, as noted above, the generic invoking of high-level concept derivation techniques merely ties the invention to the particular fields of constituency tree use, name entity recognition modelling, conditional random field use, and/or convolutional neural network use. The nominal recitation of these techniques to perform the concept derivation step does not provide “significantly more” than the abstract idea itself, particularly because they are well-understood, routine, and conventional methods by which to identify concepts in documents, as evidenced by at least para. [0154] (“Conventional implementations that involve constituency-based parse trees include Apache cTAKES ™, Stanford Parser, TensorFlow, and Charniak-Johnson”) and para. [0157] (“An exemplary MLA for identifying concept candidates includes a name entity recognition (NER) model. NERs may be implemented using conditional random fields, convolutional neural networks, attention based neural networks, long short term memory networks, or other neural models”) of Applicant’s specification, as well as section 3.2.1 of Gkotsis et al. (Reference U on the accompanying PTO-892); [0001], [0037]-[0038] of Hu et al. (US 20210174025 A1); and [0002]-[0004] & [0038]-[0041] of Gao et al. (US 20200065374 A1). 
Thus, when considered as a whole and in combination, claims 1 and 3-7 are not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labkoff et al. (US 20170109502 A1).
Claim 1
Labkoff teaches a method for determining whether a patient may be enrolled into a clinical trial (Labkoff abstract), comprising: 
examining the patient's medical record from an electronic health record system (Labkoff [0024], [0035], noting electronic patient records are processed); 
deriving a plurality of first concepts from the medical record (Labkoff [0025], [0030], [0035], noting electronic patient records are analyzed via mapping to an interface terminology of concepts); 
normalizing each concept in the plurality of first concepts to produce, for each normalization, a normalized concept (Labkoff [0030]-[0031], [0035], noting each concept is normalized to a particular schema); 
comparing each normalized concept to a list of study criteria, to indicate if the normalized concept meets the criteria (Labkoff [0048], [0058], noting normalized patient data are compared to inclusion and exclusion criteria of clinical studies); and 
if each criteria is met, indicating that the patient is not ineligible for enrollment in the clinical trial (Figs. 1a-c, showing that lists of patients eligible/qualified for the studies/trials are output).  
Claim 3
Labkoff teaches the method of claim 1, and further teaches wherein the study criteria is normalized prior to being compared against the normalized concepts (Labkoff [0025], [0030], noting study eligibility criteria is also normalized via the structuring and codifying techniques used for the patient data).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Labkoff as applied to claim 1 above, and further in view of Emanuel et al. (US 20170103163 A1).
Claim 2
Labkoff teaches the method of claim 1, and further teaches wherein normalizing each concept further comprises: patient record, the second concept linked to the first concept by a relationship to an entity; identifying one or more values from text of the medical record surrounding the first concepts; assigning one or more of the identified values to the patient record; and providing the structured format having one or more assigned values as a structured record of the patient's medical record (Labkoff Figs. 4-7, [0025], [0030]-[0031], [0035], noting patient data from patient records are structured and codified for searching by identifying concepts in a record, mapping the concepts to entities in an interface terminology that are also associated with related concepts from an external code set or other terminology, and tagging the patient record with the normalized concepts to create a structured and searchable record. Value-based measurements (e.g. cholesterol readings or other physiological metrics) can also be tagged in this way as in [0070], showing that values identified from text of a medical record surrounding a first concept (e.g. cholesterol) can also be normalized and tagged as part of the record structuring process). 
In summary, Labkoff teaches a data normalization and structuring process for electronic medical records that involves mapping extracted concepts from a given record to one or more terminologies and tagging the record with the normalized concepts and associated values or ranges to create a structured record. However, this reference fails to explicitly disclose that a structured format is identified for an identifier of the patient’s medical record, that fields are extracted from the identified structured format, and that the values and concepts that the medical record are tagged with are specifically assigned to the extracted fields. However, Emanuel teaches a system that can normalize patient records in one structured format to another structured format by identifying a structured format for the patient’s medical record, extracting fields from the structured format, and assigning various mapped values to each extracted field to create the record in the desired structured format (Emanuel Figs. 3-4 & 6, [0059]-[0064], [0074]-[0077], noting current and desired formats are identified for a particular record and semantic meaning is maintained when mapping extracted content to the desired field format using reusable translation maps/schema). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the normalization methods of Labkoff to include identification of a structured format and assignment of values to extracted fields of the structured format as in Emanuel in order to allow transformation of records to a particular standardized structured format while allowing for semantic meaning and syntax of the original format to be maintained through data field mapping (as suggested by Emanuel [0059] & [0064]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Labkoff as applied to claim 1 above, and further in view of Gkotsis et al. (Reference U on the accompanying PTO-892).
Claim 4
Labkoff teaches the method of claim 1, showing a system that can extract and structure concepts from a clinical text. However, this reference fails to explicitly disclose wherein the deriving step comprises the use of a constituency tree. However, Gkotsis teaches that constituency-based parse trees can be successfully employed as part of a clinical concept extraction pipeline (Gkotsis section 3.2.1 on Pg 98, noting “Our proposed methodology makes use of constituency-based parse trees…. constituency trees are quite expressive and provide us with rich information concerning the roles of elements and chunks of elements found in written natural language”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified clinical concept derivation methods of Labkoff to include use of a constituency tree as in Gkotsis in order to incorporate more expressive and rich contextual information of the clinical text surrounding each concept that are particularly useful in recognizing negation of particular clinical concepts, which is necessary for more accurate clinical concept extraction (as suggested by Gkotsis first full para. of Pg 96 & section 3.2.1).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Labkoff as applied to claim 1 above, and further in view of Gao et al. (US 20200065374 A1).
Claim 5
Labkoff teaches the method of claim 1, showing a system that can extract and structure concepts from a clinical text. However, this reference fails to explicitly disclose wherein the deriving step comprises the use of a name entity recognition model. However, Gao teaches that a named entity recognition model can be a fundamental part of processing unstructured clinical texts to derive concepts, e.g. for mining electronic medical records (Gao [0003]-[0004], [0018]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unspecified clinical concept derivation methods of Labkoff to include use of a named entity recognition model as in Gao in order to utilize a known, traditional method of mining clinical concepts from electronic medical records that can include use of deep learning algorithms or other time-saving feature extraction methods (as suggested by Gao [0003]-[0004]). 
Claim 6
Labkoff in view of Gao teaches the method of claim 5, and the combination further teaches wherein the name entity recognition model comprises a conditional random field (Gao [0041], [0068], claim 8).  
Claim 7
Labkoff in view of Gao teaches the method of claim 5, and the combination further teaches wherein the name entity recognition model comprises a convolutional neural network (Gao [0002], [0038]-[0039], claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Master et al. (US 20200075139 A1), Randhawa et al. (US 20170193197 A1), Settimi (US 20070294111 A1), Kapoor (US 20190006024 A1), Kenna et al. (US 20200126642 A1), Mao et al. (US 20200234801 A1), and Wang et al. (US 20200005906 A1) describe various systems for comparing data from patient electronic medical records to clinical study criteria to determine an eligible cohort.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626